Citation Nr: 0514578	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-31 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Eligibility for death pension benefits as a surviving 
spouse.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to March 
1980 and September 1982 to May 1992. He died on April [redacted], 
2003. The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied entitlement to dependency and 
indemnity compensation (DIC) benefits.

The appellant testified before the undersigned at an April 
2004 hearing at the RO. A transcript of that hearing is of 
record. 

After the case was certified to the Board, the appellant 
submitted additional medical evidence pertinent to the issue 
of service connection for cause of death, without a waiver of 
initial Agency of Original Jurisdiction consideration. See 38 
C.F.R. § 20.1304 (2004). That issue will be addressed in the 
remand following the order section of the decision.


FINDINGS OF FACT

1.  All pertinent notification and evidentiary development 
necessary for disposition of the appellant's claim decided 
herein have been accomplished.

2.  In May 2003, the veteran's surviving spouse filed a claim 
for death pension benefits.

3.  The appellant's countable income from April 2003 exceeds 
the maximum annual pension rate for a surviving spouse 
without child.


CONCLUSION OF LAW

The income requirements for entitlement to death pension 
benefits are not met. 38 U.S.C.A. §§ 1503, 1541 (West 2002); 
38 C.F.R. §§ 3.23, 3.3, 3.271, 3.272 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002). Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003). The liberalizing provisions 
of the VCAA and the implementing regulations are applicable 
to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

The record reflects that through the rating decision, June 
and November 2003 VCAA notification letters, and statement of 
the case, the appellant has been notified of the evidence and 
information necessary to substantiate her claim for death 
pension benefits, the information required of her to enable 
the RO to obtain evidence in support of her claim, the 
assistance that VA would provide to obtain evidence and 
information in support of her claim, and the evidence that 
she should submit if she did not desire the RO to obtain such 
evidence on her behalf. In addition, although the RO did not 
specifically inform the appellant to submit any pertinent 
evidence in her possession, it informed her of the evidence 
required to substantiate her claim and that she should submit 
such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence on her behalf. 
Therefore, the Board is satisfied that the appellant was on 
notice of the fact that she should submit any pertinent 
evidence on the claim in her possession. Therefore, the Board 
is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18  Vet. App. 112 (2004).

The record also reflects that all evidence pertinent to the 
claim, including SSA benefits information, has been obtained. 
In a June 2003 notification letter, the RO sent the appellant 
VA Forms 21-8416 and 21-0518-1, and 21-0510, with specific 
instructions to complete and return if her circumstances 
changed with respect to her income. Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for disposition of the matter on appeal have been made by the 
agency of original jurisdiction. The appellant has had ample 
notice of what might be required or helpful to establish her 
claims of reduced income warranting death pension benefits. 
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Law and Regulations 

Improved pension awarded pursuant to Public Law 95-588 is a 
monthly benefit payable by the VA to a surviving spouse and 
children of the veteran because of the veteran's non service-
connected death. Specifically, the law provides that the 
Secretary shall pay to the surviving spouse of each veteran 
who served for ninety (90) days or more during a period of 
war or who at the time of death was receiving or entitled to 
receive compensation or retirement pay for a service-
connected disability, a pension at the rate prescribed by law 
and reduced by the surviving spouse's annual income. 38 
U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3, 3.23, 
3.24.

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions. See 38 U.S.C.A. 
§ 1503(a); see also 38 C.F.R. § 3.271(a). 

Social Security benefits are not specifically excluded under 
38 C.F.R. § 3.272. Such income is therefore included as 
countable income. Medical expenses in excess of five percent 
of the maximum income rate allowable, which have been paid, 
may be excluded from an individual's income for the same 12- 
month annualization period to the extent they were paid. 38 
C.F.R. § 3.272(g)(1)(iii).

Basic entitlement to such pension exists if, among other 
things, the claimant's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23. The 
MAPR is published in Appendix B of VA Manual M21-1 (M21-1) 
and is to be given the same force and effect as published in 
VA regulations. 38 C.F.R. § 3.21. Effective December 1, 2002, 
the maximum allowable rate for a surviving spouse with no 
children was $6497. See M21-1, part I, Appendix B, (change 
46) (December 1, 2002).

The effective date of an award of death pension is the first 
day of the month in which the veteran's death occurred if the 
claim is received within 45 days after the date of death; 
otherwise, the date of receipt of claim. 38 C.F.R. § 
3.400(c)(3)(ii). 

III.  Analysis 

The veteran died in April [redacted], 2003. In May 2003, the 
appellant filed a VA Form 21-530 Application for Burial 
Benefits, which reported that the appellant had funeral 
expenses of $6208. 

The appellant's VA Form 21-534, Application for Dependency 
and Indemnity Compensation, Death Pension and Accrued 
Benefits by a Surviving Spouse or Child (Application), was 
received at the RO May 9, 2003. The Application reported that 
the appellant received $424 in monthly Social Security 
Administration (SSA) payments, expected an increase to $850 a 
month, had a bank balance of $221, and a bill for $6208 for 
funeral expenses. The appellant also listed proceeds of a 
life insurance policy of $10, 000. She did not claim any 
unreimbursed medical expenses to offset this income. See 38 
C.F.R. § 3.272(g)(2).

The claims file includes a May 2003 printout from the Social 
Security Administration (SSA), indicating that the 
appellant's monthly benefits were $424 in May 2002, $430 in 
December 2002, and $850 in April 2003. 

In June 2003, the RO notified the appellant that her claim 
for VA pension benefits was denied because her countable 
social security income of $10,200 and life insurance proceeds 
of $10,000 exceeded the maximum annual pension rate of $6497. 
The appellant has appealed that determination.  (It is noted 
that she was paid benefits for 1 month of his death, prior to 
the increase in her Social Security benefit.)  

The record shows that the RO sent a June 2003 VCAA letter, 
notifying the appellant of the denial of her claim, and that 
should her circumstances change, she should submit an 
enclosed VA Form 21-8416, Medical Expense Report, and 
enclosed VA Form 21-0518-1 Improved Pension Eligibility 
Verification Report (Surviving Spouse with no children). The 
appellant was advised that family medical expenses paid after 
May 9, 2003, may be considered.  No pertinent expenses have 
been submitted.

The appellant's reported annual income from April 1, 2003, 
exceeds the MAPR as established by Congress. Because her 
income, as reported by her, exceeds the MAPR, payment of VA 
pension benefits was properly withheld. While the Board 
empathizes with any financial difficulty the surviving spouse 
may experience, given her income, the Board finds that the RO 
was correct in concluding that the appellant's income was 
high enough to preclude her from receiving pension benefits.

The Board notes that any amounts paid by an appellant for the 
veteran's just debts and expenses of last illness and burial 
will be deducted from her income during the applicable 
period. See 38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.272(h). The 
appellant's payment of funeral expenses must therefore be 
taken into consideration in determining her countable income. 
In this case, in her application for burial benefits (VA Form 
21-530), the appellant reported total funeral expenses of 
$6208, and there is a bill from the funeral home to that 
effect. Although the appellant has asserted payment of this 
bill, the application for burial benefits lists $0 as the 
total expenses paid by the appellant. There is no further 
evidence of record, other than appellant's statements, to 
show that the funeral expenses were actually paid by the 
appellant.  There is some indication that part of the life 
insurance may have been for paying funeral expenses.  If so, 
payment would not appear to reduce countable income 
sufficiently to result in payment of pension benefits.

The appellant was informed in the application for pension 
benefits, in a June 2003 RO notification letter, and in the 
September 2003 statement of the case, that various specified 
expenses could reduce her countable income. She was also 
provided with listed forms in June 2003, to claim an income 
change or payment of medical expenses, and was specifically 
advised that she could have her claim for pension 
reconsidered by submitting income and medical expense 
information of payments made. However, the appellant has not 
submitted such information for consideration. 

The Board notes that appellant's arguments that her increased 
social security benefits should not be counted towards her 
income. However, VA regulations do not provide an exclusion 
for social security benefits. 

The Board therefore concludes that the appellant's countable 
income in 2003 exceeded the maximum annual income for 
improved death pension benefits for a surviving spouse 
without child, and the claim must be denied. The appellant 
has had ample notice of what might be required or helpful to 
establish her claims of reduced income. As advised in the 
RO's letters, with a change in her income circumstances, the 
appellant is free to seek eligibility for death pension 
benefits.


ORDER

Eligibility for pension benefits as a surviving spouse is 
denied for the period at issue based on excessive income.

REMAND

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death. For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto. For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection. 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.

The veteran died on April [redacted], 2003. The immediate cause of 
death is noted on the death certificate as cardiac arrest, 
acute myocardial infarction of one day's duration; underlying 
causes are listed as coronary artery disease, diabetes 
mellitus, atherosclerosis disease, hypertension, and 
emphysema of several years. At the time of death, service-
connection was in effect for degenerative joint disease of 
the right knee status-post right total knee replacement, then 
rated as 60 percent disabling effective from May 1, 2001; 
major depression rated as 50 percent disabling from October 
2000; arthritis of the left knee rated 10 percent disabling 
from September 1998; and left ankle sprain and hemorrhoids, 
both rated as 0 percent disabling effective from September 
1998, and a total disability for individual unemployability 
(TDIU), effective from May 2001.

In a May 2003 rating decision the RO denied entitlement to 
service connection on the basis that the cause of death was 
unrelated to military service or to a service-connected 
disability.

The appellant maintains that the veteran's service-connected 
disabilities are etiologically related to his death. After 
the case was certified to the Board, the appellant submitted 
additional evidence including an opinion dated in April 2004 
from the veteran's treating VA psychiatrist, in support of 
that assertion.  The opinion, however, does not provide 
medical findings as to how the opinion was reached. There is 
no indication that the appellant has waived initial RO 
consideration of this evidence. Accordingly, the claim must 
be remanded to the RO so that the RO may consider the claim 
in light of the additional evidence received. See generally 
Disabled American Veterans et al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).

To avoid unnecessary delay in this appeal, the Board also 
notes that the claims folder does not include the veteran's 
terminal hospital records. The RO should obtain the terminal 
hospital records, and contact the appellant to determine if 
there is any other additional evidence that is relevant to 
this appeal. VA records from his last VA examination in June 
2001, up to his death in April 2003, pertinent to the 
service-connected disabilities, should also be associated 
with the claims file.

In addition, it is noted that the veteran had heart disease 
of some years duration.  Appellant should assist in obtaining 
any records of cardiovascular disease in the years 
immediately following service.  Finally all records 
associated with the total knee replacement surgery should be 
obtained.

In a March 2004 statement, the appellant asserted that after 
the veteran underwent right knee surgery, he deteriorated 
mentally and physically, and died prematurely. In light of 
the above, the Board finds that a medical opinion is also 
necessary, with review of the veteran's claims file, as to 
the whether there is a causal connection between any of the 
veteran's service-connected disabilities and his death.

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
action:

1.  The RO should ask the appellant for 
authorization to obtain the veteran's 
terminal hospital records, any records 
for treatment of cardiovascular disease 
in the years after service, and any and 
all records associated with the total 
knee replacement surgery.  Appellant 
should identify locations and approximate 
dates of treatment as needed. After 
securing the necessary releases, the RO 
should obtain the veteran's terminal 
hospitalization records and any other 
treatment records prior to death as 
identified by the appellant, that are not 
already in the claims folder. Actual 
treatment records, as opposed to 
summaries, should be obtained.  If 
records are sought but not obtained, the 
claims folder should contain 
documentation as to the attempts made.

2.  Thereafter, the RO should obtain all 
VA records from 2001 to April 2003. The 
RO should also review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, is completed.  
Records obtained should include all 
treatment records of Dr. Van Bavel.  The 
doctor should also be offered an 
opportunity to set out the medical 
findings upon which his opinion was 
based.

3.  If the RO is unsuccessful in 
obtaining a copy of any pertinent records 
identified by the appellant, the RO 
should so inform the appellant and her 
representative, and request them to 
provide a copy of such records.

4.  The RO should arrange to have an 
appropriate examiner review the claims 
file including all terminal records of 
hospitalization, and render an opinion as 
to whether there is any causal connection 
between the veteran's death and any of 
his service-connected disabilities. The 
examiner should specifically comment on 
Dr. Van Bavel's opinion dated in April 
2004. The claims file must be made 
available to and be reviewed by the 
examiner, and such review noted in the 
examination report. If the examiner 
cannot provide an opinion or 
consideration of Dr. Van Bavel's opinion 
without resort to speculation, he or she 
should so indicate. 

5.  The RO should then readjudicate the 
claim. If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


